—Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered August 20, 1982, convicting him of murder in the second degree (two counts), and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon viewing the evidence adduced in the light most favorable to the People, as we must (People v Malizia, 62 NY2d 755, cert denied — US —, 105 S Ct 327), it cannot be said that no rational trier of fact could have found beyond a reasonable *386doubt that defendant acted in concert with one St. Pierre and intentionally murdered and attempted to rob the victim (cf. People v Contes, 60 NY2d 620). There was testimony in the record that defendant was present at the scene of the crime, shots were heard coming from his direction, a man fitting defendant’s description was seen firing a gun into the jewelry store, defendant assisted St. Pierre in his escape, defendant and St. Pierre were seen running from the scene of the crime together, and defendant and St. Pierre were seen together before and after the crime. From these facts one could reasonably conclude that defendant acted in concert with St. Pierre and that he acted with the mental culpability required for the commission of the crimes charged. Contrary to defendant’s contention on appeal, the People were not required to prove that defendant fired the fatal shot (see, People v Brathwaite, 63 NY3d 839).
We have reviewed defendant’s remaining contentions and find them to be either without merit or not preserved for our review. Lazer, J. P., O’Connor, Niehoff and Kooper, JJ., concur.